Case 4:18-cr-00600 Document 9 Filed on 10/12/18 in TXSD Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HoUsToN DIvISioN
U.SA §
Plaintiff, §
§
VS' § CRIMINAL
t 111 4 H at trw §
w /A'§WMW,<‘ § /g~c,/cc,oo
Defendant. §
§
§

ORDER SETTING CONDITIONS OF RELEASE
lT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42
U.S.C. § l4135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in
writing before making any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed
to serve a sentence that the court may impose.

The defendant must appear 7 i_D l n l l y
Date and Time

at __ ,_ , _,,Rr_@§taL'S_§rYi§§S_,§LS~K§SLSI;¢§L_G:U_IQQ:J§@LLB§§_7_799,;,__
Place

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance Bond, if ordered.

 

 

Case 4:18-cr-00600 Document 9 Filed on 10/12/18 in TXSD Page 2 of 3

AO l99B (Rev. 12/11) Additional Conditions of Re|ease page_g_ Of __3_¢ pages

 

ADDITIONAL CONDITIONS OF RELEASE

IT ]S FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( El) (6) The defendant is placed in the custody of:
Person or organization
Address (only if above is an organi ation) v _ _
City and state Tel No. m w
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’ s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer m the custodian’ s custody.

 

 

 

 

 

Signed:
Custodian Date
( ®) (7) The defendant must:
( g ) (a) submit to supervision by and report for supervision to the Pretrial Services , l
telephone number _d ,no later than

(E ) (b) continue or actively seek employment H( ll 0 f 04 QI'IV» d 4'5 / n yc¢ fn W 1'
([]) (c) continue or start an education program. C\W\ 1' |h“»(¢ fn pg 9 b “_ Mu&`sl wh 42 l ‘¢4
( g ) (d) surrender any passport to: Pr€frial S€WiC€S FTb m m V u` }‘l&m A.. sw c k

e riot obtain a ass ort or other international travel document.
<E>() 11 1> /A,L,:WJA$ 4

 

( g ) (f) abide by the following restrictions on personal association, residence, or travel
NMVJS+ 514/founded u` t pp /;,o,onw
¢CU

(E ) (g) avoid all contact, directly or indirectly, with any person who' is or may be a victim or witness in the investigation or prosecution, 3

 

 

 

 

 

 

including: _r
(M get medical or psychiatric 'éeatment _ w
_W ,L_C 14 f 4 M N_ mn

(l:l ) (i) return to custody each __”_ 7 at w *___ 0 ’clock after being released at __ w 0’clock for employment, schooling,

or the following purposes: _ »`_i` _H )___ j

 

 

( l:l ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessary
y (E ) (k) not possess a firearm destructive device, or other weapon. N 0 NéM'¢A/M/ Wu q AM-

(®) (l) not use alcohol( 7 )at all( X)excessively

( g ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

([:] ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising ofticer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
accuracy of prohibited substance screening or testing.

(E] ) (o) articipate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
s

upervising fficer.
( (p) paM one of the following location restriction programs and comply with its requirements as directed.
or ( M

(i) Curfew. You are restricted to your residence every day ( l:l ) from to

 

 

(

directed by the pretrial services office or supervising officer; or

(l:l) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(l:l ) (iii) Home lncarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court

(Mubmit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirem ts and instructions provided.
( ou must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or

supervising officer.

( ® ) (r) report as soon as possible, to the pretrial services office or supervising of`f'icer, every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

191/o _Wilai:s£u(_»m.,.“@wan¢m¢,.jwmw _1.-`,__*__,,“,~, th
__ -v 4,@4 s F,¢ ,< i- _44”4…,

L‘¢/*" NAM\/$£ovmrv\ wauva y‘dM'SWo/;, ’:/d cnw/f low
LAG!A'M.¢, ”/M»v{~t£ 5’0[¢(, Wr° bertch

 

 

 

 

 

 

 

 

 

 

Case 4:18-cr-00600 Document 9 Filed on 10/12/18 in TXSD Page 3 of 3
A0199C (Rev_09/08) Advice of Penalties page~ 3 Of _Wé_h pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a SZS0,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed_ If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than 5250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will be fined not

more than $250,00() or imprisoned for not more than five years, or both;

(3) any other felony _ you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor ~ you will be fined not more than $ 100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

 

Acknowledgment of the Def`endant

l acknowledge that l am the defendant in this case and that l am aware of e conditions of release, I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence i aposed. I am aware of the penalties and sanctions

set forth above

 

 

Directions to the United States Marshal

( [:l ) The defendant is ORDERED released after processing

( l:l) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
defendant has posted bond and/or complied with all other conditions for release If still in custody, the defendant must be
produced before the appropriate judge at the time and place specified

 

Signed on`i U(/f' ll, SC>f`t§ ,at Houston, Texas.

h

 

 

 

Christina A. Bryan
United States Magistrate Judge

 

mo rnrurillni\l- 1 nliul ln-H<r\ii)Ar\ii ruriKlAl \l-Kvl\’"r: rig 451

